DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 13 January 2020.  In view of this communication, claims 1-18 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-18 is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 1-18, respectively, of U.S. Patent No. 10,559,991 B2, hereinafter referred to as “Hosek”, in view of Ohnishi et al. (US 4,748,361), hereinafter referred to as “Ohnishi”. 
Claims 1-18 of the present application are identical to claims 1-18, respectively, of Hosek except for the differences discussed below.  Claims 1 and 11 of the present application recite “a V-shaped air gap” that “includes a spacer”, whereas claims 1 and 11 of Hosek recite “a conical air gap” and do not recite any spacer.  Also, claims 8 and 17 of the present application recite “the V-shaped air gap”, whereas claims 8 and 17 of Hosek recite “the conical air gap”.  Thus, the claims of the present application differ from the claims of the previous patent in that they more specifically recite a V-shaped air gap, and in that they recite a spacer disposed within said air gap.
Ohnishi discloses a slot-less flux motor comprising a stator [14] and a rotor [12] separated by an air gap [V] that is both conical and V-shaped (fig. 3-4; col. 2, lines 13-57); wherein the air gap [V] includes a spacer [44] (fig. 4; col. 3, lines 46-68).

    PNG
    media_image1.png
    490
    731
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the invention as recited in the prior patent having a V-shaped air gap as taught by Ohnishi, in order to increase the power output by providing additional magnet/coil arrangements disposed across the conical air gaps (col. 1, lines 22-42 of Ohnishi).  Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the invention as recited in the prior patent having a spacer disposed in the air gap as taught by Ohnishi, in order to properly space out the rotor portions and direct magnetic flux in a closed circuit thereby preventing leakage (col. 3, lines 28-37 of Ohnishi). 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 11, and all claims dependent thereon, the prior art does not disclose, inter alia, a slot-less flux motor, comprising: 
a stator defined by a continuous surface at which at least one core is disposed and a winding disposed on the at least one core, an outer wall circumferentially positioned around the at least one core, an edge of the outer wall extending radially beyond an outer edge of the winding disposed on the at least one core and between an upper edge of winding and a lower edge of the winding; 
a rotor having a rotor pole and being rotatably mounted in the stator; and 
at least one magnet mounted between the stator and the rotor pole; 
wherein a V-shaped air gap is defined between the stator pole and the at least one magnet, wherein the V- shaped air gap includes a spacer and allows flux flow along radial, axial, and circumferential directions of the motor; and 
wherein a separation plane normal to an axis of rotation extends through the stator and the rotor, and wherein the at least one magnet and the V-shaped air gap are together configured to allow flux flow between the stator and the rotor in a three-dimensional flux pattern such that the flux flow does not cross the separation plane.
While the prior art discloses various configurations of flux motors having the rotor and stator arrangements and conical air gaps, it does not disclose them configured to prevent flux from crossing the claimed separation plane. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Hosek et al. (US 9,887,598 B2) discloses a slot-less flux motor comprising a stator core having an outer wall extending in the axial direction such that the outer wall terminates at an outer edge of the coll.
Yukitake (US 2010/0040488 A1) discloses a motor comprising a stator with at least one core and an outer wall extending in an axial direction, a rotor having a rotor pole, at least one magnet, wherein the core comprises a composite material defined by iron-containing particles.
Wasson et al. (US 2006/0087186 A1) discloses a motor comprising a rotor and a stator having a conical air gap between the stator and at least one magnet.
Kugimiya et al. (US 5,350,628) discloses a motor comprising a core having a composite material defined by iron-containing particles having an alumina layer disposed thereon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834